J-A17015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.I.T.M., A                  IN THE SUPERIOR COURT OF
MINOR                                                  PENNSYLVANIA




APPEAL OF: S.R.T., MOTHER

                                                      No. 342 EDA 2016


                   Appeal from the Decree December 17, 2015
              in the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0000580-2015
                            CP-51-DP-0001714-2013
                            FID: 51-FN-003381-2013


IN THE INTEREST OF: M.T., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: S.R.T., MOTHER

                                                      No. 343 EDA 2016


                   Appeal from the Decree December 17, 2015
              in the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0000579-2015
                            CP-51-DP-0001713-2013
                            FID: 51-FN-003381-2013

BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 12, 2016
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17015-16


       In these consolidated appeals1, S.R.T. (Mother) appeals from the

decrees of the Court of Common Pleas of Philadelphia County, entered

December 17, 2015, that terminated her parental rights to her son, D.I.T.M.,

born in September of 2011, and her son M.T., born in May of 2010

(Children), and changed the Children’s goals from reunification to adoption.

We affirm on the basis of the trial court opinion.2

       In its opinion entered February 5, 2016, the trial court aptly

summarized the events that led the Philadelphia Department of Human

Services (DHS) to file a petition for involuntary termination. We respectfully

direct the reader to that opinion for a more complete summary of the facts

of this case.

       However, for the convenience of the reader, we note briefly that

Mother became known to DHS when it received a General Protective

Services Report that Mother appeared to be intoxicated while pushing one of

her sons in a stroller. Mother was previously diagnosed with ADHD, bipolar

disorder and depression.         She had left her Children with her own eighty

year-old Mother, who was not physically able to care for them.         Mother

____________________________________________


1
    This Court consolidated these appeals, sua sponte, on February 24, 2016.
Mother apparently filed two previous appeals of these decrees pro se, at 255
and 256 EDA 2016, that this Court docketed on January 27, 2016. Mother
filed praecipes to discontinue those appeals on February 11, 2016.
2
 The trial court also terminated the parental rights of the Children’s fathers,
who did not appeal those terminations.



                                           -2-
J-A17015-16


enrolled in several drug and alcohol treatment programs but continued to

test positive for PCP and benzodiazepines. After the Children were in foster

care for twenty-eight months, Mother had still failed to achieve compliance

with the objectives of her Single Case Plan. DHS filed petitions to terminate

Mother’s parental rights to the Children on August 27, 2015.

        The trial court held a hearing on DHS’ petitions on December 17,

2015. Testifying at that hearing, in addition to Mother, were Turning Points

for Children Case Manager, Essence Jones, and Turning Points visitation

coach, Olanda Owens.        The trial court entered its decrees terminating

Mother’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5),

(8) and (b) and changing the Children’s goals to adoption, on December 17,

2015.     Mother timely filed her notice of appeal and statement of errors

complained of on appeal in regard to D.I.T.M. on January 7, 2016, and in

regard to M.T. on January 15, 2016.         The trial court filed an opinion on

February 5, 2016. (See Trial Court Opinion, 2/05/16). See Pa.R.A.P. 1925.

        Mother raises the following two inter-related questions on appeal:

        1. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating [Mother’s] parental rights
        where [DHS] failed to prove by clear and convincing evidence
        that involuntary [sic] terminating [Mother’s] parental rights
        would best serve the emotional needs and welfare of [the
        Children]?

        2. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating Mother’s parental rights
        without fully considering the impact of termination on the
        emotional needs and welfare of [the Children]?


                                      -3-
J-A17015-16


(Mother’s Brief, at 3).

      Our standard of review is well-settled:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Furthermore, this Court has explained:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.

            We are bound by the findings of the trial court which have
      adequate support in the record so long as the findings do not
      evidence capricious disregard for competent and credible
      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all
      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court’s inferences and
      deductions, we may reject its conclusions only if they involve
      errors of law or are clearly unreasonable in light of the trial
      court’s sustainable findings.
In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      We note our standard of review of a change of goal:

      When we review a trial court’s order to change the placement
      goal for a dependent child to adoption, our standard is abuse of
      discretion. In order to conclude that the trial court abused its
      discretion, we must determine that the court’s judgment was
      manifestly unreasonable, that the court did not apply the law, or
      that the court’s action was a result of partiality, prejudice, bias
      or ill will, as shown by the record.

In the Interest of S.G., 922 A.2d 943, 946 (Pa. Super. 2007).

                                     -4-
J-A17015-16


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101–2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Here, the trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).      In order to affirm the

termination of parental rights, this Court need only agree with any one cited

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Section

2511 provides, in pertinent part:

      § 2511. Grounds for involuntary termination

            (a) General rule.─The rights of a parent in regard to a
      child may be terminated after a petition filed on any of the
      following grounds:

            (1) The parent by conduct continuing for a period of at
        least six months immediately preceding the filing of the
        petition either has evidenced a settled purpose of



                                    -5-
J-A17015-16


        relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

                                  *    *    *

            (b) Other considerations.─The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004). Further,

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).




                                      -6-
J-A17015-16


      Here, preliminarily, we note that Mother neither raises nor argues the

question of whether the trial court erred when it terminated her parental

rights pursuant to 23 Pa.C.S.A. § 2511(a) in either her statement of

questions or in the argument section of her brief. (See Mother’s Brief, at 3,

6-19); see also Krebs v. United Refining Company of Pa., 893 A.2d
776, 797 (Pa. Super. 2006) (holding that appellant waives issues not raised

in both concise statement of errors complained of on appeal and statement

of questions involved in appellate brief); Pa.R.A.P. 1925(b)(4)(vii) (providing

that “Issues not included in the Statement and/or not raised in accordance

with the provisions of this paragraph (b)(4) are waived.”); In re W.H., 25
A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d
364 (2011) (“[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”).

Accordingly, Mother has waived any challenge pursuant to section 2511(a).

      Additionally, Mother has waived any challenge to the change of

permanency goal to adoption by her failure to raise the issue in both her

concise statement and in the statement of questions involved portion of her

brief, and her failure to develop any challenge to the change of permanency

goal in the argument portion of her brief.        (See Concise Statements,

1/07/16; 1/15/16; Mother’s Brief, at 3, 6-19).




                                     -7-
J-A17015-16


      Also, Mother has failed to raise in her concise statement her claim that

the trial court should have ordered a formal bonding evaluation.        (See

Mother’s Brief, at 18-19; see also Concise Statement of Errors). Therefore,

she has waived this issue as well.

      Finally, Mother challenges the trial court’s finding that termination of

the parent-child bond would best serve the needs of the Children.

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).    The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620
A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.     See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the issues Mother has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Ct.

Op., at 5-13) (concluding that: DHS met its statutory burden by clear and

convincing evidence regarding (1) change of goal to adoption and (2)

termination of Mother’s parental rights, where Mother exhibited a pattern of


                                     -8-
J-A17015-16


not complying with court orders or her single case plan, continued to test

positive for PCP, and failed to obtain verified employment, stable housing or

mental health treatment; and (3) termination would best serve Children’s

emotional needs and welfare where the Children’s current placement

provides them with stability, parental care and permanency.). Accordingly,

we affirm on the basis of the trial court’s opinion.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2016




                                      -9-
      CHILDREN'S FAST TRACK APPEAL



IN THE SUPERIOR COURT OF PENNSYLVANIA


              In re: M.T. & D.M.T.
      No. 342 EDA 2016, No. 343 EDA 2016

                 Appeal of S.R.T.




             TRIAL COURT OPINION




   Appeal from the Order Dated December 17, 2015
of the Court of Common Pleas of Philadelphia County,
           Tr. Dkt. No. DP# 0001713-2013
           Tr. Dkt. No. DP# 0001714-2013




                       SARAH EMILY COBURN
                       Identification No. 311641
                       Community Legal Services Inc.
                       1424 Chestnut Street
                       Philadelphia, PA 19102
                       (215) 981-3783
                       Attorney for Mother, S.R.T.
I
1·




,.
'




~·
.
l.
l
I
;·

i['
t
1
"

I
j                         IN THE COURT OF COMMON PLEAS
                         FOR THE COUNTY OF PHILADELPHIA
                              FAMILY COURT DIVISION


    In the Interest ofM.T., a Minor                     CP-5l-DP-0001713-2013
                                                        CP-51-AP-0000579-2015
    In the Interest ofD.T.M., a Minor                   CP-5l-DP-0001714-2013
                                                        CP-51-AP-0000580-2015

                                                        FID: 51-FN-003381-2013

    APPEAL OF: S.T., Mother                             342/3 EDA 2016


    OPINION

    Fernandes,J.:

    Appellant S.T., ("Mother"), appeals from the order entered on December 17, 2015, granting the
    petition filed by the Philadelphia Department of Human Services ("DHS"), to involuntarily
    terminate Mother's parental rights to M.T. ("Child 1") and D.T.M. ("Child 2") (the "Children")
    pursuant to the Adoption Act, 23 Pa.C.S.A. §2511(a)(l), (2), (5), (8) and (b). Sarah Coburn, Esq.
    of Community Legal Services, counsel for Mother, filed a timely Notice of Appeal with a
    Statement of Matters Complained of on Appeal pursuant to Rule 1925(b).

    Factualand ProceduralBackground:
    This family became known- to DHS on September 28, 2011, when DHS received a General
    Protective Services ("GPS") report that Mother was observed intoxicated, pushing Child 1 in a
    stroller. Another GPS report on February 21, 2013, alleged that Mother and N.N. ("Father I," the
    father of Child 1) were using PCP and other drugs, leaving the Children with Mother's eighty-
    year-old grandmother who was unable to care for them. On April 10, 2013, DHS began in-home
    monitoring of the Children. DHS learned that Mother had been diagnosed with ADHD, bipolar
    disorder and depression, and had received mental health treatment from February 2012, to April
    2013. In the Family Service Plan (FSP) developed on April 18, 2013, the goal for the Children
    was to remain in the home, but removal was an imminent risk. Mother's objectives under the FSP
    were to meet with the DHS social worker twice a week, ensure the Children were not left alone at

                                              Page 1 of 13
 any time, to set age-appropriate   behavior rules for the Children, participate in drug and alcohol
 treatment, sign appropriate releases, comply with recommended medical treatments and ensure the
 Children received appropriate medical care. Mother was also to take six drug screens, get a mental
 health evaluation and comply with mental health treatment recommendations.


 On May 20, 2013, Mother was discharged from her mental health treatment for noncompliance.
 While another scheduled appointment was made, with another mental health provider for June 6,
 2013, Mother did not attend. That same day the DHS social worker visited the home and found
Child 1 outside alone. Mother did not return for twenty minutes.      Between June and July 2013,
Mother did not take Child 2 to five scheduled wellness visits with his primary care physician. On
June 27, 2013, Mother registered for drug and alcohol treatment at CHANCES, where she tested
positive for PCP andbenzodiazepines,      Mother was discharged from CHANCES for inconsistent
attendance three days later. On August 3, 2013, Mother admitted to using PCP. She was again
observed under the influence of drugs or alcohol on August 7, 2013.


DHS filed dependent petitions for the Children on August 13, 2013. At a hearing on the petitions
on August 28, 2013, the trial court adjudicated the Children dependent and committed them to
DHS. They were placed with a foster family. Mother was ordered to the Clinical Evaluation Unit
("CEU") for a forthwith drug screen and assessment for dual diagnosis.      (N.T. 12/17/15;pgs.   9-
10). She tested positive for PCP and opiates on August 28, 2013 .. She tested positive      forPf'P
again on September 5, 2013. On September 5, 2013, Mother submitted to a chemical dependency
evaluation at CEU. She revealed a long history of PCP use, as well as diagnoses for ADHD and
anxiety. Mother again tested positive for PCP on September 15, 2013. A quarterly review of her
FSP showed that Mother was not compliant with her goals to seek drug, alcohol and mental health
treatment or to maintain consistent visitation with the Children.        The FSP was revised on
November 15, 2013.       The goal for the Children was reunification with Mother. Mother's
· objectives were to obtain adequate housing, participate in drug, alcohol and mental health
evaluations, follow all treatment recommendations, maintain drug-free status verified by random
                                               r


drug screens and sign appropriate releases. Mother engaged in drug and alcohol treatment from
October 14, 2013, but tested positive four times during the course of treatment. She tested positive
for benzodiazepines and PCP on November 26, 2013. Mother was discharged from treatment on
February 13, 2014, for lack ofattendance.

                                             Page 2 of 13
         Mother was referred to the Achieving Reunification Center ("ARC"), which completed a summary
         report on March 27, 2014. It stated that Mother was not addressing her drug and alcohol goal, her
         housing goal or her parenting goal and was often missing scheduled appointments. The report
         stated that Mother's file was closed for non-attendance. She was subsequently re-referred to ARC.
         Mother was discharged from her substance abuse treatment on April 4, 2014, after a physical
         altercation.with her roommate. Mother tested positive for PCP on May 28, 2014. Mother did not
     participate in parenting classes; and on August 11, 2014, her ARC file was closed for non-
     attendance.        On September 25, 2014, a Single Case Plan ("SCP")1 was developed.             The
     permanency goal for the Children was reunification with Mother, with a concurrent goal of
     adoption. Mother's goals under this plan were to find adequate housing, continue mental health
     and drug treatment, complete parenting classes, maintain visits with her Children and take three
     random drug screens. A· November 17, 2014, CEU progress report showed that Mother was
     enrolled in outpatient substance abuse treatment. Mother had attended nine of thirteen scheduled
     sessions in August 2014, two of four in October 2014, and one of two in November 2014. Mother
     tested positive for PCP on November 20; 2014. At SCP meetings on March 23, 2015 and July 27,
     2015, Mother's goals remained unchanged. Throughout the life of the case, Mother has not been
     more than moderately compliant. At all permanency reviews, the trial court has always found
     reasonable efforts on the part of DHS. DHS filed petitions to change the Children's permanency
'1
     goals to adoption and involuntarily terminate the parental rights of Mother, Father 1 and A.M.
~
I
1    ("Father 2," the father of Child 2) on August 27, 2015. (N'T. 12/17/15, pg. 9).
I
     The petitions to change the permanency goal to adoption and terminate parental rights were heard
1    on December 17, 2015. At this hearing, the assigned CUA social worker testified that the Children
i
I
j
     had been in care for twenty-eight months and that Mother was not compliant with her SCP goals.
!
II   (N.T. 12/17/15, pgs. 21-22). Mother had a mental health diagnosis, but had been out of therapy
j
     since May 7, 2015, in contravention of court orders. (N.T. 12/17/15, pgs. 11-12). The CUA social
     worker did not know whether Mother had appropriate housing, since Mother refused to set up an
I
i    appointment for a home evaluation. (N.T. 12/17/15, pg. 13). Mother had told CUA she was
     employed, but did not provide pay stubs, even after the social worker requested proof of
I
i.   1
'l       At this point the case was transferred to a Community Umbrella Agency ("CUA").
i
                                                        Page 3 of 13
lI
!
I
!
!
employment several times. (N.T. 12/17/15, pg. 14). The CUA social worker testified that Mother
was abusing drugs, specifically PCP. Mother did not maintain sobriety, and was not in drug and
alcohol treatment, in contravention of court orders. Mother also did not appear for any of the three
random drug screens ordered at the prior hearing.    (N.T. 12/17/15, pgs. 15-17). Mother claimed
she did not have a drug problem, even as she repeatedly tested positive for PCP whenever she took
a drug screen.   (N.T. 12/17/15, pg. 17). Mother had completed court-ordered parenting, but the
CUA' social worker testified that she could not recommend unsupervised visits because Mother
was not using the skill she had learned at the parenting class. (N.T. 12/17/15, pgs, 17-19). The
CUA social worker testified that Mother missed scheduled medical appointments for the Children.
Mother attended therapy with the Children once, but was two hours late. (N.T. 12/17/15, pg. 21).
The Children require Individualized   Education Plans ("IEP"), but Mother does not attend IEP
meetings. (N.T. 12/17/15, pgs, 20-21). The CUA social worker further testified that there was no
healthy, parental bond between Mother and the Children, and that the Children would not suffer
irreparable harm if Mother's parental rights were terminated.   The Children have a parental bond
with their foster parents and call the foster parents "Mom" and "Dad".      The foster provide the
Children with a safe and permanent home and the Children would suffer irreparable harm if
removed from their care. It would be in the best interest of the Children if their permanency goal
was changed to adoption. (N.T. 12/17/15, pgs. 34). · The CUA visitation coach, who observed
Mother's visits with the Children, also testified. The visitation coach testified that the Children
have a much better bond with their foster parents than Mother, and are happy at the end of visits
to go home with the foster parents. The Children call their foster parents "Mom" and "Dad", and
see them as their parents. The Children are much better behaved around the foster parents than
around Mother. (N.T. 12/17/15, pgs, 63, 66). The Children are active and engaged when Mother
visits. However, the visitation coach testified that Mother does not have enough parenting skills
to control the Children's unruly behavior, and that she corrects the Children when they refer to
their foster parents as "Mom" and "Dad". (N.T. 12/17/15, pgs. 94, 103). The Children like to eat
McDonald's meals and play with toys and are happy to leave the visit with the foster parent. (N.T.
12/17/15, pgs, 97-98). Lastly, Mother testified at the hearing. She admitted to testing positive for
PCP as recently at September 2015, even though Mother had been enrolled in several drug and
alcohol programs in the past years. (N.T. 12/17/15, pg. 126). When asked whether she had used
drugs since that date she replied, "uh-uh, I don't believe so." (N.T. 12/L7/15, pg. 128). Mother


                                            Page4 of 13
    said she was prescribed medications after that date, but did not take them bec~use she was
    pregnant. Mother also admitted that she tested positive for PCP on October 10, 2015, when she
    gave birth to another child. Mother does not have custody of that child, who lives with his father.
    (N.T. 12/17/15, pgs. 129-131). Mother was not enrolled in drug and alcohol treatment, had
    attended only one dental appointment for the Children and was not going to family or Child's
    individual therapy or medical appointments with the Children. (N.T. 12/17/15, pgs, 131-133).
    Mother specifically commended the foster parents, saying that they had "done a lot'' to raise the
    Children. (N.T. 12/17/15, pg. 124-125). The court found clear and convincing evidence that it
would be in the best interest of the Children to change their permanency goal to adoption. The
court found clear and convincing evidence to involuntarily terminate Mother's parental rights. The
court also found that there would be no irreparable harm to the Children if Mother's parental rights
were terminated. On January 7, 2016, Mother filed a prose appeal. On January 15, 2016, Mother's
attorney also filed an appeal on behalf of Mother.2 Father 1 and Father 2 have not appealed.'

Discussion:
On appeal, Mother alleges the following errors:
       1. The trial court committed an error of law and abuse of discretion by involuntarily
           terminating [Mother's] parental rights under 23 Pa.C.S. §2511(a)(5) and (8) and (b), where
           the Department of Human Services of the City of Philadelphia (DHS) failed to prove by
           clear and.convincing evidence the involuntary terminating [sic] [Mother's] parental rights
           would best serve the needs and welfare of [the Children].
       2. The trial court committed an error of law and abuse of discretion by changing the
           permanency goal of [the Children] from reunification to adoption where [DHS] failed to
           provide sufficient evidence that such a goal change would be best suited for [the
           Children's] needs and welfare.

The trial court terminated Mother's parental rights under 23 Pa.C.S.A. §251 l{a)(l), (2), (5), (8)
and (b). In light of Mother's prose appeal and Mother's counsel's appeal, this opinion will address
all sections of 251 l{a) and (b),

2
  The trial court requests that Mother's prose appeals (255/6 EDA 2016) be dismissed since they do not comply
with Pa.R.A.P. 1925(b). This opinion responds only to the issues raised in the January 15, 2016, appeal filed by
counsel appointed to represent Mother.
3
  Father 1 and Father 2 had their parental rights involuntarily terminated on December 17, 2015.

                                                   Page 5 of 13
Mother has also appealed the involuntary termination         of her parental rights.   The grounds for
involuntary termination of parental rights are enumerated in the Adoption Act at 23 Pa.C.S.A.
§251 l(a), which provides the following grounds.for §251 l(a)(l):
        (a)   General rule - The rights of a parent, in regard to a child, may be terminated after a
        petition is filed on any of the following grounds:
        (1) The parent, by conduct continuing for a period of at least six months immediately
        preceding the filing of the petition, has either evidenced a settled purpose of relinquishing
       parental claim to a child or has refused or failed to perform parental duties.
In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
termination, which must establish the existence of grounds for termination by clear and convincing
evidence. In re Adoption of Atencio, 650 A.2d 1064 (Pa. 1994). To satisfy section (a)(l), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition, which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental-duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.NM. 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
convincing evidence is defined as testimony that is so clear, direct weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue. InreD.J.S., 737 A.2d283 (Pa. Super.1999). InPennsylvania,aparent'srighttocustody
and rearing of his child is converted upon failure to fulfill parental duties into the child's right to
have proper parenting and fulfillment of the child's potential in a permanent, healthy and safe
environment. In re B.NM at 856.

The petitions for involuntary termination were filed against Mother on August 27, 2015. For the
entire six month period preceding the filing of the petitions, Mother was out of compliance with
court orders and was not fulfilling her SCP 'goals. Because of her prior hospitalizations formental
health, Mother was required to seek mental health treatment, but she stopped attending treatment
on May 7, 2015. (N.T. 12/17/15, pg. 11-12). Mother was required to obtain adequate housing,
but for the entire six month period CUA was not able to do a home assessment, despite repeatedly
requesting permission to visit the home. (N.T. 12/17/15, pgs. 13, 132).. Mother was ordered to
provide proof of her employment several time to CUA, but she did not. (N.T. 12/17/15, pg. 14).

                                             Page 6 of 13
Because of her past drug and alcohol abuse, Mother was ordered to attend drug and alcohol
treatment, remain drug-free and take random drug screens. She does not take the random screens,
and the CUA worker testified that Mother did not remain sober over the time the Children were in
OHS custody. (N.T. 12/17/15, pgs, 14-16). Mother has not successfully completed any drug and
alcohol program.    Mother has been in and out of different drug and alcohol programs.          (N.T.
12/17/15, pg. 126). Mother continues to test positive for PCP and refuses to attend random drug
screens.   (N.T. 12/17/15, pgs. 10, 14-16, 128-131).      In addition, Mother missed a number of
medical and IEP appointments for the Children.       (N.T. 12/17/15, pgs, 20-21).    Mother's visits
continue to be supervised. (N.T. 12/17 /15, pgs. 17-20, 94, 103 ). Over the six months prior to the
filing of the petition, Mother has failed to perform key parental duties by continuing to use drugs,
not meeting her SCP goals and not complying with court orders.          Mother's behavior of non-
compliance is not limited to the six month period, but extends back to the beginning of the case,
since Mother's FSP goals from April 18, 2013 still remain unmet. Mother has an affirmative duty
to parent. Mother has failed, refused and evinced a settled purpose of relinquishing parental claims
to the Children by not performing parental duties. These facts were demonstrated by clear and
convincing evidence, so the trial court did not err or abuse its discretion by terminating Mother's
parental rights under this section.

The trial court also terminated Mother's parental rights under the Adoption Act at 23 Pa.C.S.A.
§2511(a)(2).   This section of the Adoption Act includes, as a ground for involuntary termination
of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of the parent
that causes the child to be without essential parental care, control or subsistence necessary for his
physical or mental well-being; and the conditions and causes of the incapacity, abuse, neglect or
refusal, cannot or will not be remedied by the parent. This ground is not limited to affirmative
misconduct. It may include acts of refusal to perform parental duties, but more specifically on the
needs of the child. AdoJJtionof CA. W, 683 A.2d 911, 914 (Pa. Super. 1996).


The Children were taken into OHS custody because Mother was not able to provide them with
essential parental care: she left the Children unsupervised, did not schedule medical appointments
and abused drugs. Mother has an affirmative duty to act to remedy the conditions which led to
removal. Mother failed to take affrrmative steps to complete her SCP goals and comply with court


                                            Page 7 of13
orders. She was referred for mental health and drug and alcohol treatment by the trial court and
by DHS. She has been out of therapy since May 7, 2015. (MT. 12/17/15, pgs. 11-12). Mother
attended various drug and alcohol treatment programs, but tested positive for PCP before, during
and after treatment. She was discharged from treatment June 30, 2013 and again February 13,
2014, both times for non-attendance. (N.T. 12/17/15, pg. 126). She has not remained sober over
the course of this case. Mother does not attend her court-mandated random drug screens. (N.T.
12/17/15, pgs. 14-16). Mother tested positive for PCP in September 2015, but testified that she
had not used drugs since that time. She admitted that she had tested positive for PCP on October
10, 2015, when she gave birth to another child. (N.T.12/17/15, pgs.128-131). Mother denies that
she has a drug problem (N.T. 12/17/15, pg. 17). Mother does not attend the Children's medical
appointments or IEP meetings at the school. (N.T. 12/17/15, pgs, 20-21). Under the current
circumstances, Mother is unable to remedy the causes of her incapacity in order to provide the
Children with essential parental care, control or subsistence necessary for their physical and mental
well-being. Motherrefuses to take care of her Children's needs. The Children need permanency,
which Mother cannot provide at this moment. Consequently, DHS has met its burden under
§251l(a)(2) of the Adoption Act.


Mother has appealed the termination of her parental rights under 23 Pa.C.S.A. §251 l(a)(5), which
permits termination when a child was removed, by court or voluntary agreement, and placed with
an agency if, for at least six months, the conditions which led to the placement of the child continue
to exist, the parent cannot or will not remedy those conditions within a reasonable period of time,
the services reasonably available to the parent are not likely to remedy the conditions leading to
placement, and termination best serves the child's needs and welfare. DHS, as a child and youth
agency, cannot be required to extend services beyond the period of time deemed as reasonable by
the legislature or be subjected to herculean efforts. A child's life cannot be put on hold in hope
that the parent will summon the ability to handle the responsibilities of parenting. In re J. T. 817
A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has recognized
that a child's needs and welfare require agencies to work toward termination of parental rights
when a child has been placed in foster care beyond reasonable temporal limits and after reasonable
efforts for reunification have been made by the agency, which have been ineffective. This process
should be completed within eighteen months. In re NW, 851 A.2d 508 (Pa. Super. 2004).


                                            Page 8 of 13
Children in this case have been under DHS supervision since April 10, 2013, and in DHS custody
since August 28, 2013. The Children were placed with their current foster parents because Mother
was unable orunwilling to parent. DHS and CUA have referred Mother to several drug and alcohol
treatment programs, as well as ARC for housing.          (N.T. 12/17/15, pgs. 12-13, 126). CUA has
made outreach to Mother telling her to come to CEU for random drug screens, but Mother has not
attended.   (N.T. 12/17/15, pgs. 14-16). Mother tested.positive     for PCP twice since the petitions
were filed. (N.T. 12/17/15, pgs. 129-130). She is not in a drug and alcohol program, and claims
she does not have a drug problem. (N.T. 12/17/15, pg. 17). Mother has not allowed CUA to do a
homeassessment.     (N.T.12/17/15,pg.132).       Sheisnotinmentalhealthtreatment.      (N.T.12/17/15,
pgs. 11-12). Mother completed parenting classes, but this did not impact her behavior and CUA
would not authorize unsupervised      visits.    (N.T. 12/17/15, pgs, 17-20, 94, 103).     Because of
Mother's pattern of not complying with court orders and not being in compliance with her SCP,
the trial court found that Mother was not able to remedy the conditions which led to the Children's
placement within a reasonable time. Mother has been aware of her SCP objectives because she
attended the SCP meetings. The Children have been in placement with their current foster parents
for twenty-eight months. The Children's current placement provides them with stability, parental
care and permanency.     (N.T. 12/17/15, pgs, 34-36). Foster parents provide for all the Children's
needs.   (N.T. 12/17/15, pgs, 31, 63, 66). Mother has been given more than ample time to place
herself in a position to be a parent to the Children. The Children cannot wait for Mother to decide
to become drug-free, and be a responsible parent. Throughout the life of the case, the court has
found reasonable efforts on the part of DHS to reunify the Children with Mother. As a result the
trial court found that termination of Mother's parental rights was in the best interest of the Children
for their physical, intellectual, moral and spiritual well-being.   (N.T. 12/17/15, pg. 34). Because
the trial court made these determinations on the basis of clear and convincing evidence, termination
under this section was also proper.


The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(8), which
permits termination when:
         The child has been removed from the care of the parent by the court or under a voluntary
         agreement with an agency, 12 months or more have elapsed from the date of removal or
         placement, the conditions which led to the removal or placement of the child continue to
         exist and termination of parental rights would best serve the needs and welfare of the child.

                                                Page 9 of 13
This section does not require the court to evaluate a patent's willingness or ability to remedy the     ,.
conditions which initially caused placement or the availability or efficacy ofDHS services offered
to Mother, only the present state of the conditions.   In re: Adootion of K.J. 938 A.2d 1128, 1133
(Pa. Super. 2009). The party seeking termination must also prove by clear and convincing
evidence that the termination is in the best interest of the child. The best interest of the child is
determined after consideration of the needs and welfare of the child such as love, comfort, security
and stability. In re Bowman. A.2d 217 (Pa. Super. 1994). See also In re Adoption o(TTB .. 835
A.2d 387, 397 (Pa. Super. 2003).

The Children in this case have been in DHS custody for twenty-eight months. They were removed
because Mother was unable or unwilling to parent. Since the Children were removed, Mother has
not complied with court orders. The CUA social worker rated Mother's compliance with her SCP
objectives as "none". (N.T. 12/17/15, pgs. 21-22). Mother has not allowed CUA to do a home
assessment, has not maintained consistent mental health treatment, has continued to test positive
for PCP, has not taken random drug screens, has not successfully completed drug and alcohol
treatment and has.not improved her parenting skills in order to progress to unsupervised visitation
with the Children. (N.T. 12/17/15, pgs. 10-12, 14-20, 94, 103, 128-132). Mother does not attend
to the Children's needs, not attending medical appointments or IEP meetings at the school. (N. T.
12/17/15, pgs. 20-21). The court heard credible testimony that itwas in the Children's best interest
for Mother's parental rights to be terminated, (N.T. 12/17/15, pg. 34). The Children are in a safe
home and stable environment with foster parents who provide for all their needs. (N.T. 12/17/15,
pgs. 31, 63, 66). The Children need permanency. The conditions leading to removal continue to
exist, as Mother has failed to successfully complete her FSP and SCP objectives. The testimony
of DHS witnesses was unwavering and credible. Mother is not ready, willing or able as of today
to parent the Children. Because the record contains clear and convincing evidence, the trial court
did not abuse its discretion and termination under this section was also proper.

After a finding of any grounds for termination under section (a), the court must, under 23 ·Pa.C.S.A.
§251 l(b), also consider what - if any - bond exists between parent and child. In re Involuntary
Termination of C. WS.M. and K.A.L.M. 839 A.2d 410, 415 (Pa. Super. 2003). The trial court must
examine the status of the bond to determine whether its termination "would destroy an existing,


                                           Page 10 of 13
necessary and beneficial relationship".   In re Adovtion of TB.B. 835 A.2d 387, 397 (Pa. Super.
2003). In assessing the parental bond, the trial court is permitted to rely upon the observations and
evaluations of social workers. In re KZ.S. 946 A.2d 753, 762-763 (Pa. Super. 2008). In cases
where there is no evidence of any bond between the parent and child, it is reasonable to infer that
no bond exists. The extent of any bond analysis depends on the circumstances of the particular
case. In re K.Z.S. at 762-763. However under23 Pa.C.S.A. §25ll(b), the rights of a parent shall
not be terminated solely on the basis of environmental factors such as inadequate housing,
furnishings, income, clothing and medical, if found to be beyond the control of the parent.

The CUA social worker testified that Mother did not have a healthy, positive maternal bond with
either of the Children. She also testified that neither of the Children would suffer irreparable harm
if Mother's parental rights were terminated. (N.T. 12/17/15, pgs. 32-34). The foster parents
provide for all the Children's needs. Mother is unable to properly supervise the Children. The
Children are much better behaved around the foster parents than around Mother. (N.T. 12/17/15,
pgs, 15, 63, 66). Although Mother comes to visits, she redirects the Children when they refer to
their foster parents as "Mom" and "Dad". (N.T. 12/17/15, pg. 94). Mother is not bonded with
either child. (N.T; 12/17/15, pgs. 32-34). She provides more attentions to Child 1 than Child 2.
(N.T. 12/17/15, pg. 103). The Children are happy to see Mother at the visits because she brings
them McDonald's meals, and because the visiting location has toys to play with, but when it is
time to leave, the Children are very happy to leave with their foster parents. (N.T. 12/17/15, pgs.
97-98). The Children need permanency. DHS witnesses' testimony was credible. DHS has met
its burden of clear and convincing evidence that termination would not destroy an existing
beneficial relationship; therefore, the trial court did not commit error or abuse its discretion under
this section.

As to the last issue on appeal, Mother alleges that the court erred in changing the Children's
permanency goal from reunification to adoption. In a change of goal proceeding, the child's best
interest must be the focus of the trial court's determination. The child's safety and health are
paramount considerations. In re A.H, 763' A.2d 873 (Pa. Super. 2000). Pennsylvania's Juvenile
Act recognizes family preservation as one of its primary purposes. In the Interest Of R.P. a Minor.
957 A.2d 1205 (Pa. Super. 2008). As a result, welfare agencies must make efforts to reunify the
biological parents with their child. Nonetheless, if those efforts fail, the agency must redirect its

                                            Page 11 of 13
efforts toward placing the child in an adoptive home. Agencies are not required to provide services
indefinitely when a parent is unwilling or unable to apply the instructions received.    In re RT., 778
A.2d 670 (Pa. Super.2001). The trial court should consider the best interest of the child as it exists
presently, rather than the facts at.the time of the original petition. -.

DHS and CUA have made extensive efforts to help Mother. Throughout the case, the trial court
has always found reasonable efforts on behalf of DHS. Mother has attended every FSP and SCP
meeting and has signed the FSP. Mother has been referred by DHS and the court to various drug
and alcohol and dual diagnosis mental health programs. (N.T. 12/ 17/15, pg. 126). Mother has not
successfully completed any. Mother has continued to test positive for PCP as recently as October
10, 2015. (N.T. 12/17/15, pgs, 128-131). Mother's drug of choice is PCP. (N.T. 12/17/15, pg.
10). Mother told the CUA social worker that she did not have a problem with drug dependency.
(N.T. 12/17/15, pg. 17). Mother has failed to comply with court orders to give random drug
screens. The CUA social worker has asked Mother to give randoms, but she refused. (N.T.
12/17/15, pgs. 14-16). Mother has not been compliant with her mental health objective since May
7, 2015. (N.T. 12/17/15, pgs. 11-12). Mother did complete parenting classes, a requirement for
her to get unsupervised visitation. However CUA did not give her unsupervised visitation because
Mother did not employ the skills she learned in the classes, and her behavior towards the Children
was unchanged. (N.T. 12/17/15, pgs, 17-20, 94, 103). Mother does not have appropriate housing
for the Children. DHS has offered Mother assistance with various housing programs, but Mother
has failed to take advantage of them. (N.T. 12/17/15, pgs, 12-13). Mother failed to let the social
worker do a home evaluation after her last move. (N.T. 12/17/15, pg. 132). The court heard
credible testimony from the DHS witnesses that Mother was not ready, after twenty-eight months,
to have unsupervised visits with the Children, let alone parent them. (N.T. 12/17/15, pg. 19).
Mother does not attend Children's medical appointments or IEP meetings at the school. (N.T.
12/17/15, pgs. 20-21, 131-133). Itis in the Children's best interest to change their permanency
goal to adoption. (N.T. 12/17/15, pg. 34). The foster parents provide a safe, permanent home for
the Children and provide for all their needs. The Children see the foster parents as their parents.
(N.T. 12/17/15, pgs, 31, 63, 66). The Children need permanency. Mother is unable to provide a
safe and permanent home. The record has established clear and convincing evidence that the trial
court did not err or abuse its discretion in changing the Children's goal to adoption.


                                              Page 12 of 13
Conclusion:
For the aforementioned reasons, the court found that OHS met its statutory burden by clear and
convincing evidence regarding the change of goal to adoption and termination of Mother's parental
rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5), (8) and (b) since it would best serve the
Children's emotional needs and welfare. The trial court's finding that the permanency goal should
be changed to adoption and termination of Mother's parental rights was proper and should be
affirmed.




                                                    By the court,


                                                    Joseph F emandes J.




                                          Page 13 of 13
                       IN THE SUPERIOR COURT OF PENNSYLVANIA

COMMUNITY LEGAL SERVICES, INC.                                              Attorney for Mother,
BY: SARAH EMILY COBURN                                                      S.R.T.
Identification No. 311641
1424 Chestnut Street
Philadelphia, PA 19102
(215) 981-3 783


In re:

M.T. and D.M.T.                              NO. 342 EDA 2016. NO. 343 EDA 2016
                                             (Consolidated)




                               CERTIFICATION OF SERVICE

         I, Sarah Emily Coburn, Esquire, counsel for Mother S.R.T. in the above matter, hereby
certify that I served a copy of the foregoing trial court opinion, by first class mail, postage
prepaid, to the following persons:


The Honorable Joseph Fernandes                        Jo-Ann Braverman, Esq., Attorney for
Court of Common Pleas Philadelphia County             Fathers Nicholas Navas & Anthony
Family Court - Juvenile Division                      Molinere
1501 Arch Street                                      1500 Walnut St., 21st_ Floor
Philadelphia, PA 19103                                Philadelphia, PA 19102

Sharon Wallis, Esq., Child Advocate                   City of Philadelphia Law Department
640 Rodman St.                                        Katherine Holland, Esq.
Philadelphia, PA 19147                                Assistant City Solicitor
                                                      1515 Arch Street
                                                      Philadelphia, PA 19102




Date: March 14, 2016
                                                                         , Esquire
                                                     Community       al Services, Inc.
                                                     Attorney for Appellant, S.R.T.